March 31, 2010 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX foley.com WRITER'S DIRECT LINE 414.297.5644 jrothman@foley.com EMAIL CLIENT/MATTER NUMBER 015428-0122 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: Regal Beloit Corporation Registration Statement on FormS-4 (Registration No. 333-165270) Ladies and Gentlemen: On behalf of Regal Beloit Corporation, a Wisconsin corporation (the “Company”), we are enclosing the Company’s request for acceleration of the effective date of the above-referenced Registration Statement pursuant to Rule 461 under the Securities Act of 1933, as amended.As indicated in the acceleration request, it is respectfully requested that the above-referenced Registration Statement be declared effective at 1:00 P.M., Eastern Time, April 2, 2010, or as soon as is practicable thereafter. Should any questions arise in connection with this filing or to advise that the Registration Statement has been declared effective, please contact the undersigned at (414)297-5817 or Jay O. Rothman at (414) 297-5644. Very truly yours, /s/ Jessica S. Lochmann Jessica S. Lochmann cc: David A. Barta Paul J. Jones Regal Beloit Corporation Benjamin F. Garmer, III Jay O. Rothman Foley & Lardner LLP BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C. Regal
